Citation Nr: 9900820	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-27 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore




INTRODUCTION

The veteran had active military service from August 1982 to 
August 1985.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from a May 1997 rating decision of the RO.  



REMAND

In an "Appeal to Board of Veterans' Appeals" (VA Form 9) 
received from the veteran in September 1997, the veteran 
requested a hearing before a Member of the Board sitting at 
the RO.  There is nothing in the record to indicate such a 
hearing has been held or to indicate that the veteran has 
withdrawn his hearing request.  

This case is therefore REMANDED to the RO for the following 
actions:

The RO should schedule the veteran 
for a hearing before a Member of the 
Board sitting at the local office.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
